  Case 17-81158      Doc 43       Filed 11/16/18 Entered 11/16/18 13:35:00           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: TINA M. BRASHER                       §       Case No. 17-81158
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/15/2017.

       2) The plan was confirmed on 10/27/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 02/01/2018, 04/12/2018.

       5) The case was dismissed on 04/12/2018.

       6) Number of months from filing or conversion to last payment: 6.

       7) Number of months case was pending: 18.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81158      Doc 43       Filed 11/16/18 Entered 11/16/18 13:35:00      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 2,075.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 2,050.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 1,400.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 186.75
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 1,586.75

Attorney fees paid and disclosed by debtor(s):                 $ 690.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
SPRINGER LAW FIRM                   Lgl      4,000.00    4,000.00    4,000.00   1,400.00        0.00
ILLINOIS DEPARTMENT OF              Pri          0.00    2,084.11    2,084.11       0.00        0.00
ILLINOIS DEPARTMENT OF              Sec      3,500.00    1,416.85    1,416.85     420.00        0.00
ILLINOIS DEPARTMENT OF              Uns          0.00      471.74      471.74       0.00        0.00
ROCK RIVER WATER                    Uns          0.00      181.41      181.41       0.00        0.00
RUSHMORE LOAN MANAGEMENT            Sec     19,600.00   19,377.46   19,377.46      43.25        0.00
AT&T                                Uns        100.00         NA          NA        0.00        0.00
CHASE BANK USA                      Uns      2,548.00         NA          NA        0.00        0.00
CHASE BANK USA                      Uns        924.00         NA          NA        0.00        0.00
CITIZENS FINANCE                    Uns      3,571.00    8,123.38    8,123.38       0.00        0.00
CORTRUST BANK                       Uns      1,219.00         NA          NA        0.00        0.00
HARLEM CONSOLIDATED SCHOOL          Uns         50.00         NA          NA        0.00        0.00
HEIGHTS FINANCE                     Uns        399.00    1,238.82    1,238.82       0.00        0.00
PORTFOLIO RECOVERY                  Uns      1,496.00    1,462.28    1,462.28       0.00        0.00
THE ILLINOIS TOLLWAY                Uns      1,000.00    3,728.50    3,728.50       0.00        0.00
ECMC                                Uns     10,119.00   10,170.30   10,170.30       0.00        0.00
NEWCOMB EYE CENTER                  Uns        271.00         NA          NA        0.00        0.00
OSF ST ANTHONY MED CENTER           Uns      1,085.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-81158      Doc 43       Filed 11/16/18 Entered 11/16/18 13:35:00    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
ROCKFORD HEALTH SYSTEM              Uns        979.00        NA         NA        0.00       0.00
SCHNUCKS                            Uns        172.00        NA         NA        0.00       0.00
UW HEALTH PHYSICIANS                Uns        397.00        NA         NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns      1,372.00   1,372.54   1,372.54       0.00       0.00
WORLD FINANCIAL NETWORK             Uns        536.00        NA         NA        0.00       0.00
MCA MANAGEMENT COMPANY              Uns          0.00     121.65     121.65       0.00       0.00
DIRECTV, LLC BY                     Uns          0.00     799.97     799.97       0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns          0.00     471.35     471.35       0.00       0.00
NICOR GAS                           Uns          0.00     652.91       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81158      Doc 43       Filed 11/16/18 Entered 11/16/18 13:35:00     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 19,377.46          $ 43.25                $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00               $ 0.00
      All Other Secured                         $ 1,416.85         $ 420.00                $ 0.00
TOTAL SECURED:                                 $ 20,794.31         $ 463.25                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                      $ 2,084.11           $ 0.00                $ 0.00
TOTAL PRIORITY:                                 $ 2,084.11           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 28,141.94           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 1,586.75
       Disbursements to Creditors                 $ 463.25

TOTAL DISBURSEMENTS:                                             $ 2,050.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81158        Doc 43      Filed 11/16/18 Entered 11/16/18 13:35:00               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
